Citation Nr: 0304676	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  94-18 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as secondary to service-connected anxiety reaction.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. McCray, Associate Counsel



INTRODUCTION

Procedural history

The veteran served on active duty from June 1943 to December 
1945.  A June 1975 rating decision granted service connection 
for anxiety reaction.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of an October 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (the RO) which denied the veteran's 
claim of entitlement to service connection for hypertension, 
claimed as secondary to his service-connected anxiety 
reaction.  In October 1996 and May 1999, the Board remanded 
this matter for further evidentiary development.  The RO 
issued a supplemental statement of the case (SSOC) in July 
2002 which continued the previous denial.  

Other issues

The Board also observes that in addition to remanding the 
issues listed above, its October 1996 and May 1999 decisions 
included decisions on the merits as to other issues then on 
appeal at that time.  The Board's decision is final.  See 
38 U.S.C. § 7104; 38 C.F.R. § 20.1100 (2002).  Accordingly, 
those issues have been finally resolved and will be addressed 
no further herein.


FINDING OF FACT

There is competent medical evidence of record which serves to 
link the veteran's diagnosed hypertension to his service-
connected anxiety reaction.  



CONCLUSION OF LAW

Hypertension is proximately due to or aggravated by a 
service-connected disability. 38 C.F.R. § 3.310(a) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
hypertension as secondary to his service-connected anxiety 
reaction disorder.

In the interest of clarity, the Board will initially discuss 
whether this issue has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal, 
providing relevant VA law and regulations, a factual 
background, an analysis of the claim and a decision. 

The VCAA - VA's duty to notify/assist

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C. § 5102, 5103, 
5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf.  38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103a; 38 C.F.R. § 3.159(b); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to a claimant describing evidence potentially 
helpful to the claimant but not mentioning who is responsible 
for obtaining such evidence did not meet the standard erected 
by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issue on appeal.  In December 1996, the 
RO sent the veteran a letter which specifically notified him 
of the evidence necessary to substantiate his claim.  
Crucially, in a July 2001 letter, the RO notified the veteran 
of the evidence he was expected to obtain and which evidence 
VA would obtain.   In addition, the veteran was notified of 
the pertinent law and regulations, and the evidence needed to 
support his claim by the March 1994 Statement of the Case 
(SOC).

Based on the above, the Board concludes that the veteran has 
been amply informed of what is required of him. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the veteran identified 
service records in his February 1946 claim.  The RO obtained 
those records, as well as post-service medical examination 
and outpatient treatment records.  In addition, the veteran 
was afforded VA medical examinations to determine the 
etiology of his hypertension in August 2001, May and November 
2002. 

As noted in the Introduction, the Board remanded this matter 
in October 1996 and May 1999 so that additional evidentiary 
development could be accomplished.  In particular, the 
veteran was to be provided VA examinations to evaluate the 
etiology of his hypertension.  This was done.  A report of 
the August 2001, May and November 2002 VA examinations is of 
record and will be discussed in the Board's decision below.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  He also was 
informed of his right to a hearing and was presented several 
options for presenting personal testimony; however, he did 
not indicate that he wanted a hearing before the Board.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.

Relevant Law and Regulations

Secondary service connection 

A disability which is proximately due to or results from 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  See 38 C.F.R. § 3.310(a); see also Harder v. 
Brown, 5 Vet. App. 183, 187 (1993).  Additional disability 
resulting from the aggravation of a non service-connected 
condition by a service-connected condition is also 
compensable under 
38 C.F.R. § 3.310(a).  When aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439, 448.

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. See Reiber v. Brown, 7 Vet. App. 513, 516-17 
(1995); Wallin v. West, 11 Vet. App. 509, 512 (1998).

Hypertension

VA's Schedule for Rating Disabilities provides that 
"Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominately 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominately 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm." 
38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2002).  See 
also a discussion of this subject by the Court in Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Factual background

The veteran's service medical records are pertinently 
negative with respect to hypertension.  

VA outpatient treatment reports dated from July 1990 to May 
1992 reflect the following blood pressure readings: 152/114, 
170/106, 156/94, 126/88, 138/84, 142/90 and 138/86.  The 
veteran was diagnosed with hypertension and treated with 
medication and modified diet.  A physician noted in May 1992 
that the veteran's hypertension was directly related to his 
anxiety disorder.

At the November 1992 VA examination, blood pressure readings 
were 160/100 and 166/102, and resulted in a diagnosis of 
essential hypertension.  Similarly, an August 1998 VA 
examination also resulted in a diagnostic impression of 
hypertension.

A May 2001 VA examination included a diagnosis of 
hypertension.  The examiner opined that the veteran's 
repeated episodes of anxiety reaction would chronically 
affect his hypertension.  The examiner explained that there 
is a tendency for 
Deterioration of hypertension due to chronic anxiety.

Analysis

The veteran in essence contends that he is entitled to 
service connection for hypertension as secondary to his 
service-connected anxiety reaction disorder.

As previously noted, in order to establish service connection 
for a claimed disability on a secondary basis, there must be 
(1) medical evidence of a current disability; (2) a service-
connected disability; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Wallin, supra.

In this case, there is evidence of a current hypertensive 
disorder in the form of a number of diagnoses of 
hypertension.  This evidence  satisfies element (1) of 
Wallin.  As previously noted, service connection has been 
granted for anxiety reaction disorder, which satisfies 
element (2).

With respect to Wallin element (3), nexus, there is competent 
medical evidence of record which establishes a causal 
connection between the veteran's current hypertensive 
disorder and his service-connected anxiety reaction disorder.  
The May 1992 examiner specifically opined that the veteran's 
hypertension was related to his anxiety reaction.  In 
addition, the May 2001 examiner also indicated that the 
veteran's hypertension was affected or aggravated by his 
anxiety reaction.  There appears to be no medical opinion 
evidence to the contrary.

Having reviewed the record, the Board concludes that there is 
unrefuted probative evidence that establishes that the 
veteran's hypertension is related to his service-connected 
anxiety reaction.  Consequently, there is evidence of a 
current medical disability and medical nexus evidence in the 
form of opinions linking the veteran's current disability to 
his service-connected disability.  There is no medical 
opinion of record which disassociates the veteran's current 
disability from his service-connected anxiety reaction.  A 
grant of service connection is therefore justified.

The Board has given some thought to whether service 
connection for hypertension should be granted based on the 
Allen decision (i.e. for the degree of disability, but only 
that degree, over and above the degree of disability existing 
prior to the aggravation, as appears to be the position of 
the May 2001 VA examiner, or outright (i.e. without regard to 
the degree of aggravation) as appears to be the position of 
the May 1992 examiner.  The Board concludes that under the 
circumstances here presented, the evidence is in equipoise as 
to this matter and the benefit of the doubt rule should be 
applied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
Accordingly, service connection is granted without respect to 
Allen considerations.    


In short, the medical evidence of record supports the 
proposition that the veteran's hypertensive disability is 
related to or aggravated by his service-connected disability.  
Based on the above analysis, the Board concludes that a grant 
of service connection for hypertension as secondary to his 
service-connected anxiety reaction disorder is warranted.  
The benefit sought on appeal is accordingly granted.


ORDER

Entitlement to service connection for hypertension as 
secondary to the service-connected disability of anxiety 
reaction disorder is granted.


	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

